Citation Nr: 1118679	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-15 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to a compensable evaluation for the service-connected malaria.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the RO.  

The Veteran presented testimony before the Board in January 2011.  The transcript has been associated with the claims folder.

The Veteran has raised a claim for a compensable evaluation for the service-connected erectile dysfunction.  He additionally requests that his previously denied claim of service connection for posttraumatic stress disorder be reopened.  

These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers them to the AOJ for appropriate action.  As they are essential in the disposition of the Veteran's claim for TDIU, the AOJ MUST adjudicate these matters.   

The claim for TDIU rating is addressed in the REMAND portion of this document and is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.   

2.  The service-connected malaria is not shown to be currently active.

3.  The Veteran currently is not shown to be experiencing residuals of malaria, to include liver or spleen damage or impairment.



CONCLUSION OF LAW

The criteria for a compensable evaluation for the service-connected malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.20, 4.88b including Diagnostic Code 6304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA sent letters to the Veteran in September 2007 and November 2007 that notified him of VA's responsibilities in obtaining information to assist him in completing his claim and identified his duties in obtaining information and evidence to substantiate his claim.  Notice pursuant to the Dingess decision was included in these letters.  The claim was last readjudicated in a March 2009 statement of the case (SOC).

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the service treatment records, reports of VA examination, and the transcript from the January 2011 Board hearing.  The Veteran has not identified any other evidence which has not been obtained.

The Board notes there are additional reports of VA examination dated in July 2009, which were associated with the claims file after the March 2009 SOC was issued.  As these reports are not pertinent to the claim on appeal, a remand for preparation of a Supplemental Statement of the Case is not necessary.  38 C.F.R. § 19.31.

Attempts to obtain private treatment records from Town and Country Hospital resulted in a negative response.  In January 2008, the Release of Information officer indicated they had no records on the Veteran for the past eight years.  Any further efforts to obtain records from this provider would be futile.  3.159(c)(1).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


III.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, service connection was awarded for malaria in a January 1980 rating decision.  An initial noncompensable evaluation was assigned effective in October 1979.   The noncompensable rating has been in effect since that time.

The Veteran's malaria has been rated under 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2010).  Under this code section, a 100 percent rating is warranted for malaria as an active disease.  Thereafter, the disease is rated as residuals such as liver or spleen damage under the appropriate system.  38 C.F.R. § 4.88b.

The Board has thoroughly reviewed all the evidence of record and after careful consideration, finds that the service-connected malaria  criteria for the current noncompensable rating.  

Notably, the disease is not shown to be active or recurrent.   Further, no current residuals have been shown by the evidence of record.  Id. 

In this regard, upon VA examination in February 2008, the Veteran complained of heat intolerance and perspiration.  He indicated that he had not been hospitalized or treated for his malaria since 1968.  There was no reported clinical recurrence of malaria. 

The examiner found no general symptoms or skin symptoms.  There was no generalized edema.  The examiner indicated the disease was not subject to periods of exacerbation or remissions.

There were no mouth ulcers, painful or stiff joints, digestive symptoms, genitourinary symptoms, cardiac symptoms, respiratory symptoms, or neurologic symptoms.  

The Board notes while there was some question of eye symptoms (decreased vision), service connection has been established for bilateral cataracts associated with diabetes mellitus, for which service connection is also in effect, as well as erectile dysfunction and peripheral neuropathy of the right toes.  

The examiner found no indications of anemia.  The Veteran denied any relapses.  There were no signs of splenomegaly, hepatomegaly, mental changes, renal damage or seizures.  There were no signs of parasitic disease.  There were no signs of jaundice or anasarca.  Mild low back pain was unrelated to the history of malaria.

The examiner concluded the disease was not currently present or active.   The examiner concluded there were no current residuals. 

The Veteran testified in January 2011 that he experienced excessive sweating and difficulty with speech and communication as a result of his service-connected malaria.  He has submitted no medical evidence in support of his lay opinion.   See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) ("only those medically trained are competent to diagnose a condition and identify likely etiology").  

On this record, there is no basis for assignment of an evaluation, to include "staged" ratings, other than the noncompensable evaluation, which is currently in effect.  See Hart, supra.  The objective evidence of record shows the malaria is not an active disease process or productive of current residuals associated with a history of the disease.  38 C.F.R. § 4.88b. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected malaria disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In sum, the preponderance of the evidence is against the claim, a compensable evaluation for the service-connected malaria must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

An increased, compensable evaluation for the service-connected malaria is denied.


REMAND

The Veteran has raised the issue of a TDIU rating.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).

The Board has determined that further action by the RO is necessary prior to disposition of the claim.  Notably, the RO must adjudicate the claims for a compensable rating for the service-connected erectile dysfunction and service connection for PTSD.  If these claims are granted, this could result in eligibility for TDIU.  

The claim for TDIU is inextricably intertwined with the referred claims and should be considered on a schedular or extraschedular basis after a decision is rendered on the claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)(issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  With regard to whether TDIU is warranted on an extraschedular basis, the RO would have to refer the matter to the Director of Compensation and Pension.  38 C.F.R. § 4.16(b).

As this matter is being remanded, the AOJ should take efforts to ensure that it provides the Veteran with notice that meets all due process requirements, including those addressed by recent cases from the Court.  

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and ensure that all notification and development action required by     38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) are fully complied with and satisfied, with respect to whether the Veteran is entitled to TDIU.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should obtain any outstanding VA and/or private treatment records not on file pertaining to the claim.  The RO should request that the Veteran complete and return the appropriate release forms so that VA can obtain any identified evidence relating to such treatment.  All requests for records and their responses should be clearly delineated in the claims folder.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should FIRST adjudicate the service connection claim for  PTSD and the increased rating claim for erectile dysfunction and THEN readjudicate the claim for TDIU in light of all pertinent evidence and legal authority.  

If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


